         Case 7:19-cv-03904-PMH Document 65 Filed 09/11/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                           Plaintiff,                          ORDER

                    -against-                                  19-CV-03904 (PMH)
CHESTNUT PETROLEUM DIST., INC., et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff United States of America, acting on behalf of the United States Environmental

Protection Agency (“EPA”), filed this action on May 1, 2019 against Defendants Chestnut

Petroleum Dist., Inc., CPD Energy Corp., CPD NY Energy Corp, Chestnut Mart of Gardiner, Inc.,

Chestnut Marts, Inc., Greenburgh Food Mart, Inc., Middletown Food Mart, Inc., and NJ Energy

Corp (collectively, “Defendants”). (Doc. 1, “Compl.”). The EPA alleged that Defendants owned

and/or operated twenty facilities at which they operated underground gasoline tanks in violation

of Subtitle I of the Resource Conversation and Recovery Act (“RCRA”) and its related regulations.

(Id. ¶¶ 2-5, 27-99). The violations alleged include, inter alia, failure to perform spill or leak

detection, failure to operate corrosion protection systems, and failure to investigate suspected leaks

or “unusual operating conditions.” (Id. ¶ 4). Pressing eight claims for relief, the EPA sought an

injunction directing “Defendants to comply with the relevant statutory and regulatory requirements

. . . and to perform any necessary remedial actions,” together with civil penalties. (Id. ¶ 5; see also

id. ¶¶ 102, 105, 108, 111, 114, 117, 120, 123). After approximately one year of litigation, the EPA

represents that the parties have reached a settlement in this action (the “Proposed Consent

Decree”). (See Doc. 60-1, “Prop. Consent Decree”).
          Case 7:19-cv-03904-PMH Document 65 Filed 09/11/20 Page 2 of 5




        On June 30, 2020, the EPA filed a Notice of Lodging of Proposed Consent Decree. (Doc.

60; see also Prop. Consent Decree). More than one month later, on August 12, 2020, the EPA filed

the instant motion to enter the Proposed Consent Decree and advised that Defendants consented

to the relief sought therein. (Doc. 61; Doc. 62, “EPA Br.” at 1). 1 Defendants have not opposed the

motion. Upon review of the Proposed Consent Decree and the EPA’s memorandum of law in

support of the motion, the motion to enter the Proposed Consent Decree is GRANTED.

                                               ANALYSIS

        The Second Circuit instructs that in “reviewing a proposed consent judgment involving an

enforcement agency . . . the district court [must] determine that the proposed consent decree is fair

and reasonable, with the additional requirement that the public interest would not be disserved, in

the event that the consent decree includes injunctive relief.” S.E.C. v. Citigroup Global Mkts., Inc.,

752 F.3d 285, 294 (2d Cir. 2014) (internal citations and quotation marks omitted). To determine

whether the Proposed Consent Decree is “fair and reasonable,” the Second Circuit requires that

the Court, “at a minimum, assess (1) the basic legality of the decree; (2) whether the terms of the

decree, including its enforcement mechanism, are clear; (3) whether the consent decree reflects a

resolution of the actual claims in the complaint; and (4) whether the consent decree is tainted by

improper collusion or corruption of some kind.” Id. at 294-95 (internal citations and quotation

marks omitted). As for evaluating whether injunctive relief would disserve the public interest, “the

district court must assure itself the public interest would not be disserved . . . . The job of



1
  The Proposed Consent Decree instructs that it “shall be lodged with the Court for a period of not less than
30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States reserves
the right to withdraw or withhold its consent if the comments regarding the [Proposed] Consent Decree
disclose facts or considerations indicating that the Consent Decree is inappropriate, improper, or
inadequate.” (Prop. Consent Decree ¶ 81). The Court assumes, based upon the fact that the Proposed
Consent Decree was lodged for more than thirty days and in light of the instant motion, that the United
States does not “withdraw or withhold” its consent to entry of the Proposed Consent Decree.


                                                     2
          Case 7:19-cv-03904-PMH Document 65 Filed 09/11/20 Page 3 of 5




determining whether the proposed . . . consent decree best serves the public interest . . . rests

squarely with the [federal government], and its decision merits significant deference.” Id. at 296

(internal citations and quotation marks omitted, emphasis added). “Absent a substantial basis in

the record for concluding that the proposed consent decree does not meet these requirements, the

district court is required to enter the order.” Id. at 294 (emphasis added). The Court concludes both

that the Proposed Consent Decree is fair and reasonable, and that the associated injunctive relief

does not disserve the public interest.

        Turning first to the issue of whether the Proposed Consent Decree is fair and reasonable,

each of the four factors is met and dispensed with in short order. First, the Proposed Consent

Decree is legal “so long as it is within the Court’s authority to enter the decree and within Plaintiff’s

authority to enforce it.” United States v. Int’l Bus. Machs. Corp. (“IBM”), No. 14-CV-936, 2014

WL 3057960, at *2 (S.D.N.Y. July 7, 2014). The Court has authority to enter the Proposed Consent

Decree and the RCRA allows the EPA to initiate this action and seek injunctive relief and penalties.

See 42 U.S.C. §§ 6991e(a)(1), (d)(2). Second, the Proposed Consent Decree is clear if it “properly

define[s] its key provisions.” Id. at *3 (alteration in original, internal quotation marks omitted).

The Court finds this factor is met; the Proposed Consent Decree outlines Defendants’ agreement

to pay a $187,500 civil penalty and the process associated therewith (Prop. Consent Decree ¶¶ 11-

13), the injunctive relief and reporting requirements (id. ¶¶ 14-31), and the parties’ agreement for

stipulated penalties for violating the agreement (id. ¶¶ 32-43). Third, the Proposed Consent Decree

resolves expressly those claims pressed by the EPA and provides the EPA with the relief sought

in the Complaint (i.e., penalties and injunctive relief). (Compare Compl. ¶¶ 5, 102, 105, 108, 111,

114, 117, 120, 123, with Prop. Consent Decree ¶¶ 11, 14-23; see also Prop. Consent Decree ¶ 63

(noting that the Proposed Consent Decree resolves all claims for violations through “the Date of




                                                   3
         Case 7:19-cv-03904-PMH Document 65 Filed 09/11/20 Page 4 of 5




Lodging of the Consent Decree”)). As to the final element, “[n]o evidence of collusion or

corruption appears in the record. Therefore, the Court finds the proposed Consent [Decree] is not

tainted.” Acosta v. Bratcher, 343 F. Supp. 3d 108, 113 (W.D.N.Y. 2018). Accordingly, the Court

concludes that the Proposed Consent Decree is fair and reasonable.

       Turning secondly to the issue of injunctive relief, the Court finds that the Proposed Consent

Decree’s terms would not disserve the public interest. The EPA represents that the Proposed

Consent Decree, which was available for public comment for thirty days and received neither

comment nor objection, “appropriately balance[s] myriad competing factors, including the need to

protect the public health, the strength of the [EPA’s] case against Defendants, the litigation risks

involved in proceeding to trial, and the goal of minimizing the expense of litigation.” (EPA Br. at

9). The EPA argues also that the settlement “is appropriately designed to require that Defendants

comply with relevant provisions of the RCRA and the . . . regulations going forward and ensure

that Defendants pay an appropriate civil penalty.” (Id.) Upon review of the Proposed Consent

Decree in which Defendants admitted violating various regulations (Prop. Consent Decree ¶ 5),

the Court concludes that none of the agreement’s provisions disserves the public interest and “finds

no reason to disturb the significant deference that [the EPA’s] determination deserves.” IBM, 2014

WL 3057960, at *4.




                                                 4
          Case 7:19-cv-03904-PMH Document 65 Filed 09/11/20 Page 5 of 5




                                        CONCLUSION

         Based upon the foregoing, Plaintiff’s motion to enter the Proposed Consent Decree is

GRANTED. The Consent Decree will be separately docketed. The Clerk of the Court is

respectfully directed to terminate the pending motion sequence (Doc. 61) and close this case.

                                                SO ORDERED:

Dated:    New York, New York
          September 11, 2020

                                                PHILIP M. HALPERN
                                                United States District Judge




                                                5
